DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,195,376. Although the claims at issue are not identical, they are not patentably distinct from each other because there is a substantial overlap in scope insomuch that the inventions are substantially the same as being directed to a process incorporating displaying a plurality of card symbols including player hole cards and at least one community card, displaying a jackpot hand of cards, comparing the player hole cards and the at least one community card with the jackpot hand of cards to determine matches, such that an award or value is increased by a first amount in response to each of a number of hole cards matching at least one card of the jackpot hand, and increasing the award or value by a second amount for each of a number of community cards that match at least one card of the jackpot hand, where the first amount is greater than the second amount, as readily ascertained from a review of at least independent claim 1 of each of said patent and the instant application. Similarly claims 2-20 of said patent and the instant application are substantially overlapping in subject matter. Accordingly, a terminal disclaimer appears warranted to obviate this rejection.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,657,769. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention as set forth in claims of the instant application appear substantially overlapping in scope with the claims of said patent. For example, claim 1 of the instant claims appears only require a single gaming machine in which a player receives a plurality of cards to form a player hand, a plurality of cards are selected to form a jackpot hand, any matches are determined, and a credit balance is adjusted accordingly, which encompassed within the gaming system of claim 1 of said patent in which the system incorporates at least two gaming machines each performing a similar process.  Similarly claims 2-20 of the instant application overlap in subject matter to certain of claims 2-20 of said patent. Accordingly, a terminal disclaimer appears warranted to obviate this rejection.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,147,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application appear substantially broader and fully encompassed by the claims of said patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention as set forth in claims of the instant application appear substantially overlapping in scope with the claims of said patent. For example, claim 1 of the instant claims appears only require a single gaming machine in which a player receives a plurality of cards to form a player hand, a plurality of cards are selected to form a jackpot hand, any matches are determined, and a credit balance is adjusted accordingly, which encompassed within the gaming system of claim 1 of said patent in which the system incorporates at least two gaming machines each performing substantially the same process. Similarly claims 2-20 of the instant application overlap in subject matter to certain of claims 2-13 of said patent. Accordingly, a terminal disclaimer appears warranted to obviate this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine, process, and/or an article of manufacturer, which are statutory categories of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claim 1 recites:
1. An electronic gaming device comprising: a player interface comprising a display device; an input mechanism operable to establish a credit balance associated with a player; and a processor configured to execute instructions stored in a memory, which, when executed by the processor, cause the processor to: in response to an input from the player at the player interface, cause display of a first plurality of card symbols at a first set of display positions of the display device, the first plurality of card symbols including a plurality of hole cards dealt to the player and at least one community card from a set of community cards; cause display of a second plurality of card symbols at a second set of display positions of the display device, the second plurality of card symbols forming a jackpot hand associated with the player; compare the plurality of hole cards and the at least one community card to the jackpot hand; increase, based at least in part upon jackpot data stored in the memory, a value associated with an output by a first amount in response to each of a number of hole cards that match at least one card symbol in the jackpot hand; increase, based least in part upon the jackpot data stored in the memory, the value associated with the output by a second amount in response to each of a number of community cards that match at least one card symbol in the jackpot hand, wherein the first amount is greater than the second amount; adjust the credit balance of the player by the value associated with the output; and update the jackpot data based at least in part upon the value associated with the output.
Claim 1 is exemplary to each of the independent claims, as claim 8 recites a non-transitory computer-readable storage medium that stores instructions to facilitate substantially the same functional steps as claim 1, and claim 15 recites a method equating to the functional steps of claim 1 for electronic gaming.
The underlined limitations in claim 1 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. the claimed player interface, input mechanism, display device, processor, non-transitory computer-readable storage medium or memory, electronic gaming device, etc. referred to herein as “generic computing elements”). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least fundamental economic principles or practices and managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute at least a set of game rules, such as including functions related to the playing of a game as underlined in each respective independents claim above.  These sets of rules (implemented in practice as part of a fundamental economic practice of a wagering game) are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.
Regarding dependent claims 2-7, 9-14, & 16-20:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional game rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine (a random number generator alone does not set forth a special purpose machine as generic computing elements are well established to include random number generators). The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of non-transitory memory, processors, and displays used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components are silent in regards to clearly indicating how a computer aids the device, method, and medium, the extent to which a computer to the performance of the device. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition, the claimed generic computing elements are well-known conventional devices used to electronically implement a (wagering) game as evidence by US 2003/0050111. US 2003/0050111 discloses that conventional gaming machine comprises a controller with a memory, a random number generator, credit means, and a processor to control the overall operation of the gaming machine. The conventional gaming machine is programmed to display images of a game (¶ 2).
The dependent claims  do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715